Citation Nr: 1615963	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as a breathing condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from November 1984 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Veteran testified before a Veterans Law Judge.  A hearing transcript has been associated with the record.  The claim was then remanded for additional development in July 2012.

The Board notes that the VLJ who conducted the April 2012 hearing has since retired and is no longer employed by the Board.  In September 2014, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2015) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran indicated that he desired a new hearing in a September 2014 submission.  As a result, the Board remanded the instant matter in October 2014.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript has been associated with the record.

The Board notes that, in its October 2014 remand, it incorrectly identified the issue of entitlement to service connection for residuals of a left knee injury as being on appeal.  However, an October 2012 rating decision had awarded service connection for a left knee MCL strain.  As service connection for a left knee disorder has been granted, the issue regarding entitlement to service connection is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed respiratory disorder is necessary to decide the claim.

With regard to the Veteran's claimed respiratory disorder, he has alleged that this disability had its onset during service.  Service treatment records reflect complaints of shortness of breath for one week in May 1986.  An August 2012 VA examiner found that the Veteran had not been diagnosed with a respiratory condition and attributed his shortness of breath symptoms to his smoking.  However, during his August 2015 hearing, the Veteran testified that he had been diagnosed with cough variant asthma in 2014.  VA treatment records include a finding of questionable cough variant asthma in December 2014 and an assessment of restrictive lung disease in November 2014.  As it appears that the Veteran now suffers from a diagnosed respiratory disorder, an addendum etiology opinion should be obtained on remand.  
Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records dated from January 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

2.  Forward the claims file, to include a copy of this remand, to the August 2012 VA examiner for an addendum opinion.  If the examiner who drafted the August 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify whether the Veteran currently has a respiratory disorder, to include cough variant asthma and/or restrictive lung disease, or has had such a diagnosis at any time during the pendency of his May 2008 claim.   

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during any period of service, or is otherwise related to such periods of service, to include the Veteran's in-service complaints of shortness of breath in May 1986.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disability.  The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

